Case 19-13273-VFP          Doc 470    Filed 05/26/20 Entered 05/26/20 15:11:28              Desc Main
                                     Document     Page 1 of 14



 RABINOWITZ, LUBETKIN & TULLY, L.L.C.
 293 Eisenhower Parkway, Suite 100
 Livingston, New Jersey NJ 07039
 (973) 597-9100
 Jonathan I. Rabinowitz
 John J. Harmon
 Counsel for Jeffrey A. Lester, Chapter 7 Trustee

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW JERSEY

  In re:                                                          Case No. 19-13273 (VFP)

  IMMUNE PHARMACEUTICALS, INC., et al.,                           Hon. Vincent F. Papalia

                                       Debtors.                   Chapter 7
                                                                  (Jointly Administered)

 TRUSTEE’S OPPOSITION TO MOTION BY DISCOVER GROWTH FUND, LLC FOR
                 RELIEF FROM THE AUTOMATIC STAY

           Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for Immune Pharmaceuticals, Inc.

 (“Immune”), Immune Pharmaceuticals, Ltd. (“Ltd.”), Cytovia, Inc. (“Cytovia”), Immune

 Oncology Pharmaceuticals, Inc. (“Oncology”), Maxim Pharmaceuticals, Inc. (“Maxim”), and

 Immune Pharmaceuticals USA Corp. (“USA” and, collectively with the foregoing entities, the

 “Debtor”), for his opposition to the motion (the “Motion”) by Discover Growth Fund, LLC

 (“Discover”) for relief from the automatic stay, respectfully alleges and asserts as follows:

                                        Relevant Background

           1.     On February 17, 2019 (the “Petition Date”), Immune filed a voluntary petition for

 relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the

 “Bankruptcy Code”). [Docket No. 1]

           2.     On February 22, 2019, Immune’s subsidiary Ltd. filed a voluntary petition for relief

 under Chapter 11 of the Bankruptcy Code, and on February 26, 2019, Cytovia, Oncology, Maxim

 and USA, who are also subsidiaries of Immune, filed voluntary petitions for relief under Chapter

                                                   1
Case 19-13273-VFP         Doc 470    Filed 05/26/20 Entered 05/26/20 15:11:28                Desc Main
                                    Document     Page 2 of 14



 11 of the Bankruptcy Code. The cases of all of the Debtors are jointly administered pursuant to the

 Court’s Order entered on March 6, 2019. [Docket No. 36]

        3.      On February 25, 2019, Discover filed a motion for relief from the automatic stay

 [Dkt. No. 11] (the “Stay Relief Motion”).

        4.      In the Stay Relief Motion, Discover addressed the Debtor’s four assets, which are

 pharmaceutical drug lines in various stages of development, commonly referred to as Bert (the

 “Bert Assets”), Ceplene (the “Ceplene Assets”), NanoCyclo and Amiket (the “Miscellaneous

 Assets”). (See 2/25/2019 Dec. of John C. Kirkland, the relevant portions of which are annexed

 hereto as Exhibit “A”, at ¶53).

        5.      In the Stay Relief Motion, Discover acknowledged that the Ceplene Assets and the

 Miscellaneous Assets had no value. (See Exhibit A at ¶54-55).

        6.      In the Stay Relief Motion, Discover estimated the value of the Bert Assets at

 approximately $1 to 1.5 million. (See Exhibit A at ¶58).

        7.      On March 14, 2019, the Office of the United States Trustee appointed the Official

 Committee of Unsecured Creditors of Immune Pharmaceuticals, Inc., et al. (the “Committee”) in

 the Debtors’ bankruptcy cases. [Docket No. 49]

        8.      On March 19, 2019, the Debtor and the Committee each filed opposition to the Stay

 Relief Motion. [Docket Nos. 67 and 68]

        9.      In its opposition to the Stay Relief Motion, the Debtor indicated that immediately

 subsequent to the Petition Date, it received an offer to purchase the Bert Assets for $3 million, and

 that this offer increased to $4.5 million. (See 3/19/2019 Fiorino Dec., the relevant portion of which

 is annexed hereto as Exhibit “B”, at ¶41). On October 16, 2019, the Debtor’s financial adviser

 filed a certification in support of the sale of the Bert Assets that specified that the Debtor received



                                                   2
Case 19-13273-VFP             Doc 470     Filed 05/26/20 Entered 05/26/20 15:11:28           Desc Main
                                         Document     Page 3 of 14



 a $3 million purchase offer for the Bert Assets on the Petition Date, and received a follow up $4.5

 million purchase offer on February 28, 2019. (See 10/16/2019 Davis Dec., the relevant portion of

 which is annexed hereto as Exhibit “C”, at ¶5(k)).

           10.      On March 26, 2019, the Court held a hearing on the Stay Relief Motion. [Docket

 No. 101]

           11.      At the hearing, the Court refrained from granting relief from the stay at that time,

 and requested supplemental briefing on the following issues (i) whether Discover’s claim is subject

 to subordination; (ii) whether Discover’s collateral is declining in value; (iii) whether Discover

 had waived certain default and trigger events asserted by Discover; and (iv) the extent of

 Discover’s secured claim before and after April 1, 2019. (See 3/26/2019 Tr., the relevant portions

 of which are annexed hereto as Exhibit “D”, at 32:17 - 33:19; 34:22 - 35:22).

           12.      On June 12, 2019, Discover filed a proof of claim number 37-1 (together with the

 amendments described hereinafter, the “Claim”) against the Debtor, and on July 16, 2019, and

 September 27, 2019, Discover filed amended proofs of claim number 37-2 and 37-3 1, respectively,

 against the Debtor.

           13.      On July 1, 2019, the Debtor and the Committee commenced an adversary

 proceeding (the “Adversary Proceeding”) by filing a complaint (the “Complaint”) against

 Discover, asserting affirmative claims against Discover, seeking to reduce and subordinate the

 Claim and to transfer to the estate any lien securing the Claim. [Adv. Pro. Docket No. 1]

           14.      On August 2, 2019, Discover filed an Answer to the Complaint. [Adv. Pro. Docket

 No. 4]




 1
     The Trustee expressly preserves the right to object to all of Discover’s claims.

                                                         3
Case 19-13273-VFP         Doc 470    Filed 05/26/20 Entered 05/26/20 15:11:28               Desc Main
                                    Document     Page 4 of 14



        15.     On February 27, 2020, the Debtor and the Committee filed the Partial Summary

 Judgment Motion to subordinate Discover’s Claim to the same priority as that of claims of holders

 of common stock pursuant to 11 U.S.C. § 510(b), and to transfer to the estate any lien securing

 Discover’s Claim pursuant to 11 U.S.C. § 510(c). [Adv. Pro. Docket No. 13]

        16.     On March 12, 2020, the Debtor, the Committee and Discover filed supplemental

 submissions in support of their respective positions on the Stay Relief Motion. [Docket Nos. 374-

 76]

        17.     On March 26, 2020, Discover filed a reply to the supplemental submissions from the

 Debtor and the Committee. [Docket No. 387]

        18.     On April 1, 2020, the Court held a hearing on, inter alia, the Partial Summary

 Judgment Motion, the continued Stay Relief Motion and a motion filed by Discover to convert the

 Debtors’ cases to Chapter 7.

        19.     At the hearing, the Court granted Discover’s motion to convert the Debtor’s case

 to Chapter 7, and denied the Partial Summary Judgment Motion.

        20.     At the hearing, the Court found that Discover was adequately protected and did not

 grant Discover relief from the stay. The Court indicated it would hold a further hearing on the issue

 of stay relief after a chapter 7 trustee was appointed, but indicated the further hearing is “not just

 an adjournment. I’m saying [Discover is] adequately protected right now based on my review of

 what was advanced by Discover and what its collateral is.” (See 4/1/2020 Tr., the relevant portion

 of which is annexed hereto as Exhibit “E”, at 52:22-24).

        21.     On April 2, 2020, the Court entered an Order granting Discover’s motion to convert

 the Debtor’s case to Chapter 7. [Docket No. 400]




                                                   4
Case 19-13273-VFP         Doc 470     Filed 05/26/20 Entered 05/26/20 15:11:28               Desc Main
                                     Document     Page 5 of 14



        22.     On April 3, 2020, Jeffrey A. Lester (the “Trustee”) was appointed as Chapter 7

 Trustee for the Debtor and continues to serve as Trustee herein. [Docket No. 401].

        23.     As a result of the conversion, the Trustee succeeds to all the rights and claims of

 the pre-conversion Debtors including, without limitation, the claims against Discovery set forth in

 the Adversary Proceeding. Further, the Trustee is entitled, pursuant to Bankruptcy Rule 7025 and

 F.R.C.P. 25, to be substituted in as the Plaintiff. In that connection, the Trustee has filed a motion

 to be substituted for the named plaintiffs in the Adversary Proceeding. [Adv. Pro. Docket No. 39]

        24.     On April 20, 2020, the Court entered an Order denying the Partial Summary

 Judgment Motion. [Adv. Pro. Docket No. 37]

        25.     On May 4, 2020, the Trustee filed a motion for reconsideration of the Order denying

 the Partial Summary Judgment Motion, which remains pending before the Court. [Adv. Pro.

 Docket No. 40]

                                           Legal Argument

 I. Discover Must Prove the Validity and Amount of Its Lien as a Condition Precedent to
 Obtaining Relief from the Stay

 A. Legal Standard

        26.     It is well settled that a creditor seeking to lift the automatic stay has the burden of

 demonstrating the existence of a valid, perfected security interest in the collateral at issue. In re

 McKenzie, 737 F.3d 1034, 1038 (6th Cir. 2013); In re Southern Illinois Railcar Co., 301 B.R.

 305, 309 (Bankr. S.D. Ill. 2002).

        27.     In determining whether a creditor has met this burden, the court should consider a

 debtor’s pertinent affirmative defenses to a creditor’s alleged security interest, including the

 defense of claim subordination. In re Poughkeepsie Hotel Assocs. Joint Venture, 132 B.R. 287,




                                                    5
Case 19-13273-VFP          Doc 470    Filed 05/26/20 Entered 05/26/20 15:11:28             Desc Main
                                     Document     Page 6 of 14



 289 (Bankr. S.D.N.Y. 1991); In re Mr. R's Prepared Foods, Inc., 251 B.R. 24, 28 (Bankr. D.

 Conn. 2000).

        28.     Affirmative defenses that can only be raised in bankruptcy court, including the

 affirmative defense of claim subordination, should receive “particular attention” from the court

 when adjudicating a stay relief motion because “[i]f the automatic stay is terminated and the

 movant allowed to foreclose, the estate would be deprived of these defenses in the

 nonbankruptcy forum.” Poughkeepsie, supra, 132 B.R. at 292.

        29.     In the context of a stay relief motion, a court’s consideration of a debtor’s

 affirmative defense “is limited to whether the [objectors have] presented sufficient evidence of

 the bona fides of their claim for the court to deny the motion for relief from stay.” Resolution

 Trust Corp. v. Shehu (In re Shehu), 128 B.R. 26, 29 (Bankr.D.Conn.1991).

 B. Discover Has Failed to Establish the Validity of Its Lien

        30.     Discover has failed to meet its burden of demonstrating the validity of its lien for

 the following reasons.

        31.     The Adversary Complaint filed by the Debtor and the Committee challenges the

 validity of Discover’s lien on various grounds, including claims for subordination pursuant to 11

 U.S.C. § 510(b) and (c), and a claim that Discover lacks a perfected lien in the Ceplene Assets.

        32.     Subordination pursuant to 11 U.S.C. § 510(b) and (c) are remedies that are only

 available in bankruptcy because subordination claims are core matters that fall within the

 exclusive jurisdiction of this Court. 28 U.S.C. § 157(b)(2)(K), (O); In re CRD Sales & Leasing,

 Inc., 231 B.R. 214, 219 (Bankr. D. Vt. 1999); In re M. Paolella & Sons, Inc., 85 B.R. 965, 969

 (Bankr. E.D. Pa. 1988).




                                                  6
Case 19-13273-VFP          Doc 470     Filed 05/26/20 Entered 05/26/20 15:11:28               Desc Main
                                      Document     Page 7 of 14



          33.     The Trustee, in his motion for reconsideration, has demonstrated the bona fides of

 the estate’s claim against Discover for subordination.

          34.     Accordingly, Discover’s motion for relief from the stay should be denied on this

 basis.

          35.     In addition, Discover has not established the validity of its lien to the extent the

 proceeds of the Bert Assets are ultimately determined to be the property of Immune Ltd. rather

 than Immune Inc.

          36.     Discover seeks relief from the stay under 362(d)(1) based on lack of adequate

 protection.

          37.     A determination of lack of adequate protection requires a finding that the

 collateral is declining in value. See United Sav. Ass'n of Texas v. Timbers of Inwood Forest

 Assocs., Ltd., 484 U.S. 365, 370 (1988); In re Elmira Litho, Inc., 174 B.R. 892, 902 (Bankr.

 S.D.N.Y. 1994).

          38.     The estate presently consists of $2,930,000 in proceeds from the sale of the Bert

 Assets. It is Discover’s position that all other assets of the Debtor have no value.

          39.     The Ltd. bankruptcy in Israel has the remaining $3,000,000 from the Bert sale

 proceeds. The allocation of the Bert sale proceeds between Immune and Ltd. has yet to be

 determined by order of any court.

          40.     Discover has not submitted any documentation demonstrating it holds a lien on

 Ltd.’s assets.

          41.     If all of the Bert assets are ultimately allocated to Ltd. by a final order, Discover’s

 lien as of the petition date is worth zero and its lien is worth zero today, as Discover itself has

 represented that all of the Debtor’s other assets have no value. (See 3/12/2020 Dec. of John C.



                                                     7
Case 19-13273-VFP         Doc 470    Filed 05/26/20 Entered 05/26/20 15:11:28                Desc Main
                                    Document     Page 8 of 14



 Kirkland at ¶6). Thus, there is no diminution in value and no lack of adequate protection. This

 issue must be determined before stay relief can be considered.

 II. Stay Relief Should Be Denied Because Discover is Adequately Protected

 A. Applicable Standard of Law

        42.     “It is common ground that the ‘interest in property’ referred to by § 362(d)(1)

 includes the right of a secured creditor to have the security applied in payment of the debt upon

 completion of the reorganization; and that that interest is not adequately protected if the security

 is depreciating during the term of the stay.” United Sav. Ass'n of Texas v. Timbers of Inwood

 Forest Assocs., Ltd., 484 U.S. 365, 370 (1988).

        43.     “If the basis of the stay relief is lack of adequate protection of an interest in

 property, the nature of the movant's interest defines the need for adequate protection, and the

 scope of the prima facie case [the movant is required to establish].” In re Elmira Litho, Inc., 174

 B.R. 892, 902 (Bankr. S.D.N.Y. 1994).

        44. From what is the ‘interest in property’ being protected ? The short answer is
            from any impairment in value attributable to the stay. The stay does not cause,
            but it may forestall a creditor from preventing or mitigating, a decline in
            value. Some harm to collateral, however, may be unavoidable with or without
            the stay. Likewise, creditors may acquiesce in some harm to collateral for
            business or other reasons notwithstanding the stay. In these situations, and
            others which may arise, any impairment in value may not be attributable to the
            stay. Hence, not every decline in value must be recompensed, only those
            which, but for the stay, could be and probably would be prevented or
            mitigated. … What is the method of protection? The method of affording
            adequate protection, as noted above, will vary with the interest in property to
            be protected. In some cases, the debtor need do nothing, either because the
            value of the interest in property is not declining or because the decline in
            value is not attributable to the stay.




                                                   8
Case 19-13273-VFP          Doc 470    Filed 05/26/20 Entered 05/26/20 15:11:28               Desc Main
                                     Document     Page 9 of 14



 In re Alyucan Interstate Corp., 12 B.R. 803, 808–09 (Bankr. D. Utah 1981); see also Elmira

 Litho, supra, 174 B.R. at 902 (“Accordingly, the secured creditor lacks adequate protection if the

 value of its collateral is declining as a result of the stay.”) (emphasis added).

         45.     Where a secured creditor’s collateral consists of funds in an account which the

 debtor cannot draw down at will, there is no risk of decline in value, and a creditor cannot show

 that it lacks adequate protection. In re Lehman Bros. Holdings Inc., 439 B.R. 811, 834 (Bankr.

 S.D.N.Y. 2010) (“The funds unquestionably were secure, and there was no risk of withdrawal or

 any decline in value of the funds held by BOA.”)

         46.     In accordance with this standard, an undersecured secured creditor is adequately

 protected if its collateral is not declining in value.

 B. Discover Is Not Entitled to Relief from the Stay Because Its Collateral Is Not Declining
 in Value

         47.     Decline in value is determined by comparing the value of the collateral as of as of

 the date the stay relief motion was filed, with its value today. Matter of Cont'l Airlines, Inc., 146

 B.R. 536, 542 (Bankr. D. Del. 1992), subsequently aff'd sub nom. In re Cont'l Airlines, 91 F.3d

 553 (3d Cir. 1996).

         1. Value of the Collateral as of the Date the Stay Relief Motion was Filed

         48.     As of the Petition Date, Discover’s collateral consisted of (i) the Bert Assets, (ii)

 the Ceplene Assets, and (iii) the Miscellaneous Assets.

         49.     Immediately subsequent to its bankruptcy filing, the Debtor received an offer to

 purchase the Bert Assets for $3 million. (See Fiorino Dec. at ¶41, Davis Dec. at ¶5(k)). Based on

 this $3 million offer, allocating the value of Immune and Ltd.’s respective interests in the Bert

 Assets equally results in each estate having a value of $1.5 million.



                                                     9
Case 19-13273-VFP          Doc 470 Filed 05/26/20 Entered 05/26/20 15:11:28                  Desc Main
                                  Document    Page 10 of 14



        50.       Discover’s stay relief motion was filed on February 25, 2019, one week after the

 Petition Date.

        51.       In its stay relief motion, Discover acknowledged that the Ceplene Assets and the

 Miscellaneous Assets held by the Debtor have no value. (See 2/25/2019 Dec. of John C. Kirkland

 at ¶¶54-55, 3/12/2020 Dec. of John C. Kirkland at ¶6).

        52.       Accordingly, as of the date Discover filed its stay relief motion, the value of its

 collateral was approximately $1.5 million.

        2. Value of the Collateral as of the Present Date

        53.       On October 21, 2019, the Court entered an Order (the “Sale Order”) approving a

 sale of the Bert Assets for $6 million. Pursuant to the Sale Order and a memorandum of

 understanding entered into between the Debtor and the trustee in Ltd.’s bankruptcy case in Israel,

 $3 million of the sale proceeds were allocated to Immune, and $3 million were allocated to Ltd.

 (See 10/21/2019 Sale Order [Doc. 343] at ¶10).

        54.       The proceeds of the sale of the Bert Assets are being held in escrow by the

 Debtor’s counsel.

        55.       The Ceplene Assets have no value according to Discover. (See 3/12/2020 Dec. of

 John C. Kirkland at ¶6). The Debtor’s attempts to market the Ceplene Assets did not result in any

 consummated purchase offers other than a limited license, the Debtor did not fund any of its

 development costs, and the status of the intellectual property rights in the Ceplene Assets is

 unknown. Nonetheless, the Trustee has recently received one offer for the Ceplene Assets and

 the Miscellaneous Assets and expects to receive another offer shortly.

        56.       It is Discover’s position that the Miscellaneous Assets have no value. (See

 3/12/2020 Dec. of John C. Kirkland at ¶6).



                                                    10
Case 19-13273-VFP         Doc 470 Filed 05/26/20 Entered 05/26/20 15:11:28                   Desc Main
                                 Document    Page 11 of 14



        3. There Has Been No Decline in the Value of Discover’s Collateral Between the
 Date of its Stay Relief Motion and the Current Date

        57.     In light of the foregoing, the Bert Assets, and the proceeds of their sale, are the

 only assets of the Debtor which have had value at any time after Discover filed its stay relief

 motion.

        58.     The Bert Assets did not decline in value. Moreover, the Bert Assets have been

 sold and the sale proceeds are being held in escrow by Debtor’s counsel, and have not declined

 in value.2

        59.     Discover cannot show any risk of decline in value of funds in escrow, and

 therefore cannot show a lack of adequate protection. In re Lehman Bros. Holdings Inc., 439 B.R.

 811, 834 (Bankr. S.D.N.Y. 2010).

        60.     Discover cannot show that the automatic stay is causing any decline in its

 collateral, and is not entitled to relief from the stay. Alyucan, supra, 12 B.R. at 808–09; Elmira

 Litho, supra, 174 B.R. at 902.

        61.     Moreover, on April 1, 2020, the Court expressly found that Discover was

 adequately protected by the $2.93 million in sale proceeds held in escrow by Debtor’s counsel.

 (Apr. 1 Tr. at 51:17-19).

        62.     There has not been any decline in value in the Debtor’s assets between April 1,

 2020 and the current date, and therefore Discover cannot show a lack of adequate protection.




 2
   The Trustee notes that the Debtor received $3 million for the sale of the Bert Assets, and that the
 Debtor’s counsel is currently holding $2.93 million in escrow. As the Court is aware, the Debtor was
 authorized by the Court to use $35,000 from the sale proceeds to pay certain expenses, and was
 simultaneously required to make a $35,000 distribution to Discover as an adequate protection payment.
 Accordingly, Discover was adequately protected in the one instance in which the Debtor drew down on
 the sale proceeds.

                                                   11
Case 19-13273-VFP         Doc 470 Filed 05/26/20 Entered 05/26/20 15:11:28                   Desc Main
                                 Document    Page 12 of 14



        63.     In addition, Discover lacks a valid lien on the Ceplene Assets, and therefore

 cannot argue that the Ceplene Assets are declining in value as a basis for demonstrating lack of

 adequate protection.

        64.     As set forth in the Debtor’s original and supplemental opposition to the Stay

 Relief Motion, 11 U.S.C. § 362(a)(3) prohibits any act to obtain possession or exercise control

 over property of the estate, and subsection (a)(4) of that statute prohibits any act to create, perfect

 or enforce a lien against property of the estate.

        65.     Accordingly, the automatic stay barred Discover from obtaining a lien on the

 Ceplene Assets on April 1, 2019. See In re Isely, 104 B.R. 673 (Bankr. D.N.J. 1989)(Court held

 that notwithstanding a statute providing the municipalities with liens on real estate, section

 362(a)(4) bars the creation of any post-petition liens and thus, the post-petition lien of the

 municipalities could not become a lien on the real estate); see also Makoroff v. City of Lockport,

 916 F.2d 890 (3rd Cir. 1990).

        66.     Further, as set forth in the Adversary Complaint, any lien of Discover in the

 Ceplene Assets is voidable on several grounds, including 11 U.S.C. §§ 544 and 549.

        67.     Thus, the Ceplene Assets are not included in the scope of Discover’s collateral,

 and any decline in the Ceplene Assets is not a decline in the value of Discover’s collateral.

        68.     In its supplemental reply in support of its Stay Relief Motion filed on March 26,

 2020, Discover conceded that the Ceplene Assets are not included in the scope of its collateral,

 stating that the Debtor’s grant of a license to the Ceplene Assets prior to March 31, 2019

 “appears to have achieved its intended purpose, i.e. alienating Ceplene from the ambit of

 Discover’s collateral.” [Docket No. 387 at p. 4]




                                                     12
Case 19-13273-VFP           Doc 470 Filed 05/26/20 Entered 05/26/20 15:11:28                       Desc Main
                                   Document    Page 13 of 14



         69.     Accordingly, there is no lack of adequate protection because there is no decline in

 the value of Discover’s collateral, and therefore Discover is not entitled to relief from the stay. 3




 3
  Discover’s argument that it lacks adequate protection because its accruing post-petition interest will
 push its secured claim over the balance of sale proceeds is wrong as a matter of law, because under 506(b)
 Discover is only entitled to post-petition interest up to the value of its collateral, and the fact that a
 creditor’s claim for post-petition interest will be capped is not a basis for lack of adequate protection. See
 Timbers, supra, 484 U.S. at 373.

                                                      13
Case 19-13273-VFP          Doc 470 Filed 05/26/20 Entered 05/26/20 15:11:28               Desc Main
                                  Document    Page 14 of 14




                                           CONCLUSION

         For the foregoing reasons, the Trustee respectfully requests that the Court deny the Motion,

 and grant such other relief as is just.

                                               Respectfully submitted,

 DATED: May 26, 2020                           RABINOWITZ, LUBETKIN & TULLY, L.L.C.
                                               Counsel for Jeffrey A. Lester, Chapter 7 Trustee

                                               By:     /s/ Jonathan I. Rabinowitz
                                                       JONATHAN I. RABINOWITZ




                                                 14
